DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esteller  et al. (US Patent: 2017/0311890 A1).
 	As to claim 1, Esteller discloses an analysis device (i.e. the ECOG display of figure 6 shows a device having an analysis of user’s bio signals) (see Fig. 6, [0116-0122]) comprising: 

 	analyze data indicating a biosignal by using a predetermined analysis technique and an updated parameter corresponding to the predetermined analysis technique every time the parameter is updated (i.e. the ECOG display is a signal that is time based as the frequency is mapped on the display on a continuous basis) (See Fig. 6, [0116-0117]), control a display to display an analysis result obtained by the analysis unit together with an interface capable of changing display modes in response to user's operation (i.e. the GUI display of figure 7 shows the changing display modes of the system which allows the user to adjust the parameter of the different setting of the medical device system) (see Fig. 7, [0131-0132]), and update the parameter based on change in the display modes for the interface (i.e. the control parameter as shown in figure 7 shows a slider bar which directly change the display mode for the interface as the signal is display at different frequency and amplitude) (see Fig. 6-7, [0112-0133]). 
 	As to claim 6, Esteller teaches an analysis method (i.e. the ECOG display method of figure 6 shows a device having an analysis of user’s bio signals) (see Fig. 6-7, [0116-0132]), comprising: 
 	analyzing data indicating a biosignal by using a predetermined analysis technique and an updated parameter corresponding to the predetermined analysis technique every time the parameter is updated (i.e. the ECOG display is a signal that is 
 	controlling a display to display an analysis result obtained together with an interface capable of changing display modes in response to user's operation, by processing circuitry(i.e. the GUI display of figure 7 shows the changing display modes of the system which allows the user to adjust the parameter of the different setting of the medical device system) (see Fig. 7, [0131-0132]); and 
 	updating the parameter based on the change in the display modes for the interface(i.e. the control parameter as shown in figure 7 shows a slider bar which directly change the display mode for the interface as the signal is display at different frequency and amplitude) (see Fig. 6-7, [0112-0133]).
 	As to claim 7, Esteller teaches a non-transitory computer-readable recording medium storing therein an analysis program that causes a computer execute a process (i.e. the ECOG display method of figure 6 shows a device having an analysis of user’s bio signals which is stored in a working electronic memory that execute the algorithms to display the biosignals as seen in the screen shot of figures 6-7) (see Fig. 6-7, [0116-0132]) comprising: 
 	analyzing data indicating a biosignal by using a predetermined analysis technique and an updated parameter corresponding to the predetermined analysis technique every time the parameter is updated(i.e. the ECOG display is a signal that is time based as the frequency is mapped on the display on a continuous basis) (See Fig. 6, [0116-0117]); 

 	updating the parameter based on the change in the display modes for the interface (i.e. the control parameter as shown in figure 7 shows a slider bar which directly change the display mode for the interface as the signal is display at different frequency and amplitude) (see Fig. 6-7, [0112-0133]).
 	As to claim 2, Esteller teaches the analysis device according to claim 1, further including wherein the processing circuitry is further configured to: cluster the data in a time-series direction for each strength of a biosignal and divide the data based on a change in an appearance frequency for each of clusters (i.e. as seen in figure 7 the different control slider interface shows how the amplitude and frequency are be divided and re-purposed on the GUI to change the display image based on the changes in detection of the time-series signal) (see Fig. 7, [0130-0133]), perform analysis by using a parameter set for each of pieces of data divided by the dividing unit (i.e. as seen in figure 7-10 the different algorithm that is used to detect the signal shows the changes in parameter being set for each of the pieces of data by the dividing unit shown in figure 7 result in the display of the simulation on the screen) (see Fig. 7-10, [0130-147]).
 	As to claim 3, Esteller teaches the analysis device according to claim 2, wherein the processing circuitry is further configured to divide the data before and after a time 
 	As to claim 4, Esteller teaches the analysis device according to claim 1 wherein the processing circuitry is further configured to control to display, as the interface, a seek bar associated with a word describing a predetermined parameter (i.e. the seek bar is shown in figure 7 to be amplitude or frequency) (see Fig. 7).
 	As to claim 5, Esteller teaches the analysis device according to claim 1, wherein the processing circuitry is further configured to: determine a parameter so as to optimize a likelihood function regarding a prior distribution set for each of parameters, wherein perform analysis by using the parameters determined, and the update the prior distribution and the likelihood function based on a change in display modes of the interface in a case where an operation of confirming an operation of changing the display modes of the interface has been performed (i.e. the system of Esteller shows the processes that enable the display screen shot of figure 7 which shows the update in the prior distribution and likelihood function in the different algorithm seen in figure 8A which shows Rhythmic, Spiking, Power shows and default parameter which is directly connect to the display mode of the system which allow the dynamic change in the operation through the update unit) (see Fig. 7-8, [0130-0164]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Park et al. (US Pub: 2018/0020990 A1) and Gilham et al. (US Pub: 2012/0232416 A1) are cited to teach a similar type biosignal monitor system with dynamic display functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CALVIN C MA/Primary Examiner, Art Unit 2693  
June 19, 2021